Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Susanne Somersalo on September 13, 2021
The application has been amended as follows: 
In Claim 1, line 16, the article “a” of “a curtain coating unit” has been replaced with the definite article “the” as follows: --the curtain coating unit--

The previous amendments authorized on June 22, 2021 by Susanne Somersalo, found in Notice of Allowance submitted on June 30, 2021, have been copied below for convenience.
The application has been amended as follows: 
Claims 10-25 are cancelled.
In Claim 1 the following “a.” in line 7, “b.” in line 14, “c.” in line 21, “d.” in line 30, and “e.” in line 33 have been replaced with –a)--, --b)--, --c)--, --d)--, --e)—respectively.
In Claim 1 in line 30 the word –to—has been added between “composition” and “partially”
In Claim 1 in line 28 the word “an” has been replaced with –the—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious a manufacturing method for a repulpable multilayer as claimed. The method requires a precoating layer and barrier coating applied .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712